Citation Nr: 0822884	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected gastrointestinal disability, to include 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1945 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's gastrointestinal disability is not shown to 
be manifested by persistently recurrent gastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive of considerable 
impairment of health nor is it manifested by severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress  





CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected 
gastrointestinal disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114 including 
Diagnostic Codes 7319, 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that the issue on appeal is a "downstream" 
issue.  In January 2004, prior to the rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  The Courts have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The November 2005 Statement of the Case (SOC) 
advised the veteran of the elements needed in order to 
support a claim for higher evaluation for a service-connected 
disability nd the veteran had an opportunity to respond prior 
to the issuance of the January 2006 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for a higher initial rating, and 
of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in April 2006.  Further, the Board's decision herein 
denies the claim for a higher initial rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in July 2004 and 
January 2006. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of GERD, IBS, and 
gastritis. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

An April 2005 Board decision granted the veteran service 
connection for gastrointestinal disability to include GERD 
and IBS.  A May 2005 RO rating decision implemented the 
Board's grant of service connection and assigned an initial 
10 percent disability rating, effective June 16, 2000, the 
date of the veteran's claim.  The veteran asserts that his 
service-connected GERD and IBS is worse then the initial 10 
percent disability rating.  

The veteran has been rated under 38 C.F.R. § 4.114, Schedule 
of Ratings for the Digestive System, Diagnostic Code 7436.  A 
rating of 10 percent is awarded with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
rating of 30 percent may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
rating of 60 percent may be awarded for symptoms of pain, 
vomiting, material weight loss or hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health. 

The Board notes that also applicable under 38 C.F.R. § 4.114 
is Diagnostic Code 7319, which provides ratings for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  A 
noncompensable rating is warranted when there is mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
disability rating is warranted when there is moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent disability 
rating is severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

The Board notes that the terms "mild," "moderate," 
"severe," "considerable," and "of lesser severity" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

The veteran had a July 2004 VA examination where he stated 
that he had off and on cramping, bloating, epigastric water 
brash, and dysphagia.  He also reported constant cramping, 
occasional dysphagia with both solids and liquids, and weekly 
constipation; however, he denied diarrhea.  He reported that 
he had to eat bland foods and watch his diet for fear of 
upsetting his GERD and IBS.  The examiner stated that a 
recent endoscopy showed a diagnosis of esophagitis and a 
small hiatal hernia.  He was diagnosed with IBS, GERD, 
chronic gastritis, and small hiatal hernia. 

The veteran's private physician stated in April 2004 that the 
veteran had been under his care since 1986 and was diagnosed 
with GERD with gastritis, esophageal spasms, acid 
indigestion, and burning.  In addition, he had frequent 
episodes of cramping, diarrhea, pain, discomfort, and at 
times trouble swallowing.  Also, he had a component of IBS 
with "nervous stomach" when he was upset or under stress. 

An October 2005 private operative report stated that the 
veteran had an esophagogastroduodenoscopy and biopsy that 
revealed an erythema of the distal esophageal mucosa. 

At the veteran's January 2006 VA examination he reported 
migratory abdominal discomfort and epigastric discomfort that 
resulted in water brash, that occasionally reached to the 
level of his mouth.  He reported occasional vomiting, 
migratory abdominal pain, occasional pyrosis, and a nocturnal 
cough that was consistent with GERD.  However, he denied any 
melena or hematemesis.  He reported that he took Zantac for 
his GERD and hiatal hernia.  He reported constipation where 
he did not have bowel evacuation for approximately 5 to 7 
days and prior to the evacuation he had extreme bowel pain.  
The examiner diagnosed him with GERD currently controlled by 
Zantac, IBS, and hiatal hernia. 

After careful review of the veteran's VA examinations and 
private treatment reports the Board finds that the service-
connected GERD and IBS does not warrant an initial rating 
higher than the current 10 percent disability rating. Under 
Diagnostic Code 7346, the veteran is not shown to have 
persistent recurrent epigastric distress with dysphagia, 
pyrosis or regurgitation, accompanied by substernal or arm or 
shoulder pain or findings productive considerable impairment 
of health.  None of the VA examinations, private treatment 
reports, or the veteran's statements mentioned substernal or 
arm or shoulder pain; additionally, the veteran reported 
occasionally vomiting, abdominal pain, pyrosis, and migratory 
abdominal discomfort at the January 2006 VA examination.  In 
addition, his symptoms are not manifested by severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
for an initial higher rating under Diagnostic Code 7319. 

The Board notes that in May 2008 the veteran's representative 
asserted that the veteran's IBS and GERD should be rated 
separately.  However, the Board notes that  38 C.F.R. § 4.114 
states that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single rating will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  Therefore, in this situation the 
veteran's predominant disability is his GERD and as stated 
herein above his disability does not warrant the higher 30 
percent disability rating. 

Additionally, the Board notes that to assign two separate 
ratings under 38 C.F.R. § 4.114 would constitute pyramiding 
and "the evaluation of the same manifestation under 
different diagnoses are to be avoided."  38 C.F.R. § 4.14.  
Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. 
sec. 1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

For all the foregoing reasons, the Board finds the claim for 
an initial rating in excess of 10 percent for the service-
connected gastrointestinal disability, to include GERD and 
IBS is not warranted.  


ORDER

An initial rating in excess of 10 percent for the service-
connected gastrointestinal disability, to include GERD and 
IBS is denied. 


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


